DETAILED ACTION

Applicants’ response filed 7/2/2021 has been considered. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary amendments filed were considered. Claims 1-4, 6-10, 12-17, 19-21 are considered for examination. Claims 23-24 are withdrawn and should be cancelled in subsequent communication. 
Specification is accepted. Drawings are objected to for minor corrections. 
IDSs have been considered. PTO-1449 is attached. The Examiner notes that certain references do not qualify as valid prior art. 
Applicants’ request for First Action Interview was considered. The Examiner called Applicants’ council. However no communication was established. The system would not allow Examiner to leave a message as it simply stated to try back later. Nevertheless Applicants are encouraged to review the details of this office action and provide amendments for consideration and/or discussion. 
Application is pending. 

Drawings
Figures 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-10, 12-17, 19-21 and 23-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
For example, claim 1 recites: 

    PNG
    media_image1.png
    216
    636
    media_image1.png
    Greyscale

The claim recites a method which falls in the statutory category of a process. 
The method recited generic elements of a network node and a wireless device which are considered to be well-understood, routine and conventional elements of a communication system as recognized by the courts (See MPEP 2106.05(d) and MPEP 2106.05(f)). 
The claims recite an abstract idea of determining a size for the transport block using a formula which is mathematical based. 
The process of determining a transport block based on the formula can be done via pen and paper and/or mentally. This process is merely formatting data from one form to another. 
If a claim limitation, under its broadest reasonable interpretations, covers performance of the limitation of the mind but for the recitation of generic computer components, then it falls within the “mental processes” grouping of abstract ideas. Accordingly the claim recites an abstract idea.  
This judicial exception is not integrated into a practical application because there is nothing in the claim that suggests this can’t be done mentally or calculated in pen and paper. The claim states to use a formula to determine equal sized transport blocks.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because transmitting or receiving the transport block between a network node and a wireless device is considered to be a general well-known concept in the field of wireless communications. Therefore there is not anything significantly more to the abstract idea. 
Similarly, independent claim 17 teaches a method for determining a transport block size, segments the transport block and selectively adds filler bits. The concepts are also considered abstract idea without significantly more for the same reasons stated above for claim 1. Similar reasoning applying for independent claim 23. 
Respective dependent claims do not add anything significantly more to the abstract idea and are rejected as well. These claim dwell more into the mathematics of how the block size determination. 
Corrections are requested. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-10, 12-17, 19-21 and 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For example, claim 1 recites: 

    PNG
    media_image1.png
    216
    636
    media_image1.png
    Greyscale

The claim refers to a formula which is used to determine the transport block size. However this formula is not defined in the claim. It is not clear from the claim what formula is used to perform this calculation. 
The claim states using LDPC base graphs for code block segmentation. This is not clear as low density parity check codes are used to encode data and not for block segmentations. Essential elements are missing from the claims. 
Independent claim 17 is rejected for similar reasons. 
Independent claim 25 recites determining an approximate transport block size…determining…a smallest entry in a table that is larger than or equal to the approximate TBS. These statements are unclear as these terms are relative terms and not defined in the claim.
Respective dependent claims are rejected at least based on dependency. 
Applicants are requested to review all claims and formulate claim language that clearly defines the novelty of the application in a manner that is supported by the specification. 
Corrections are requested. 

It is the Examiner’s conclusion that the claims of the present application, as presented, are not clear. Applicants are encouraged to formulate claim language that clearly defines the novelty of the application. Pertinent prior arts have been cited for Applicants’ review and may be applied once it is clear what exactly the claims are stating. 









Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUJTABA M CHAUDRY whose telephone number is (571)272-3817.  The examiner can normally be reached on Monday-Friday 9am-5:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert DeCady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


MUJTABA M. CHAUDRY
Primary Examiner
Art Unit 2112



/MUJTABA M CHAUDRY/Primary Examiner, Art Unit 2112                                                                                                                                                                                                        

P